Citation Nr: 0804656	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-35 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to special monthly compensation by reason of 
being in need of aid and attendance or being housebound.



REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to May 
1970.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2005 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in North Little Rock, Arkansas, that denied the 
benefit sought on appeal.  

The Board notes that the only issue remaining on appeal is 
entitlement to special monthly compensation by reason of 
being in need of aid and attendance or being housebound.  
While the veteran began pursuing an appeal of other issues as 
well, the appeal of these other issues was either not 
perfected or the claim was granted by the RO.  The veteran's 
May 2006 notice of disagreement included the additional 
issues of entitlement to an increased rating claim for 
diabetes, service connection for peripheral neuropathy, and 
service connection for post-traumatic stress disorder (PTSD).  
In September 2006 the RO granted service connection for 
peripheral neuropathy in all extremities and the veteran did 
not express disagreement with this decision.  A statement of 
the case was then issued as to the remaining issues of an 
increased rating for diabetes, service connection for PTSD, 
and entitlement to special monthly compensation.  
Subsequently, in his November 2006 VA Form 9 the veteran 
specifically indicated he wished to only appeal the issues of 
special monthly compensation and PTSD.  Then, in September 
2007 the RO granted service connection for PTSD and the 
veteran did not express disagreement with this decision.  As 
such, the veteran's claim for PTSD is also no longer on 
appeal, and the only remaining issue is entitlement to 
special monthly compensation by reason of being in need of 
aid and attendance or being housebound.

While the Board notes that on his November 2006 VA Form 9 the 
veteran requested a hearing in connection with this appeal, 
in his November 2007 request for dismissal of the appeal, he 
also withdrew the hearing request.

The Board also notes that in December 2006 the veteran 
requested a car adaptation allowance due to his difficulty 
with entering and exiting his vehicle.  This issue is 
referred to the RO for any appropriate action.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Board of Veterans' Appeals (Board) received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. §§ 20.202, 20.204(b) (2007).  
Withdrawal may be made by the appellant or by his or her 
authorized representative. 38 C.F.R. § 20.204(a) (2007).

A review of the record includes a signed statement from the 
veteran, received in December 2007, which indicates that he 
wishes to withdraw his appeal.  The Board finds that the 
legal requirements for a proper withdrawal have been 
satisfied. 
38 C.F.R. § 20.204 (2007).  Consequently, further action by 
the Board on this claim is not appropriate. 38 U.S.C.A. § 
7105(d) (West 2002).  The appellant has withdrawn the issue 
on appeal and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed without prejudice.


ORDER

The appeal is dismissed without prejudice.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


